Exhibit Consent and Understanding Consent and Understanding of Viral Genetics, Inc., a Delaware corporation (“Viral Delaware”) dated as of October 28, 2008. Whereas, Viral Delaware owns all of the outstanding capital stock of Viral Genetics, Inc., a California corporation (“Subsidiary”) Now, Therefore, to enable Subsidiary to consummate the transactions contemplated by the Agreement and Plan of Merger between Subsidiary and V-Clip, Inc., a California corporation (“V-Clip”) dated as of the date hereof (“Merger Agreement”) and to induce V-Clip and Subsidiary to enter into the Merger Agreement, Viral Delaware agrees as follows: 1. Representations, Warranties and Covenants. Viral Delaware undertakes and makes to V-Clip the representations and warranties set forth in Section 3.2 and the covenants set forth in Section 2.1 of the Merger Agreement. Notwithstanding anything to the contrary herein or in any other document, Viral Delaware does not represent or warrant that it is current in its filings with the Securities and Exchange Commission. 2. Indemnification. From and after the consummation of the transactions provided for by the Merger Agreement, Viral Delaware shall indemnify and hold harmless the officers and directors of V-Clip from and against any losses, claims, damages, or liabilities (including any legal or other expenses incurred in connection with any litigation whether or not resulting in any liability), insofar as such losses, claims, damages, liabilities, or litigation are based on ay statements or omissions in respect of Viral Delaware directly based on, the omission or alleged omission to state a material fact in respect of Viral Delaware or Subsidiary, its affiliates, officers, or directors required to be stated or necessary to make the statements not misleading. Promptly after service of process on any director or officer of V-Clip in any litigation in respect of which indemnity may be sought hereunder the party so served shall give written notice to Viral Delaware. Viral Delaware shall thereupon be entitled to participate in (and, to the extent that it shall wish, to direct) the defense of any such litigation at its own expense. The failure of such director or officer to notify Viral Delaware of any such litigation shall relieve Viral Delaware from any liability on account of the indemnity agreement contained in this Section 2 but shall not relieve Viral Delaware from any other liability it may have to such officer or director. 3. Adoption of Merger Agreement. Viral Delaware, as the sole shareholder of Subsidiary, hereby adopts and approves the Merger Agreement. Set forth on Exhibit A hereto is the number of shares to be issued and the number of warrants to be issued to the shareholders of V-Clip and the Form of warrant agreement reflecting the terms of the warrants to be issued to the holders of V-Clip. Acknowledged: V-Clip Pharmaceuticals Inc. By: Name: Title: Viral Genetics, Inc., a California corporation By: Name: Title: Viral Genetics, Inc., a Delaware corporation By: Name: Title: Exhibit A Shares of Viral Delaware to be Issued Shareholder of V-Clip Shares of V-Clip Shares of Viral Delaware Viral Genetics, Inc 4,400 16,306,327 M. Karen Newell 2,200 8,153,163 Robert Berliner 2,200 8,153,163 Evan Newell 500 1,852,991 Robert Melamede 100 370,598 University License Equity Holdings 600 nil Warrants at $0.03 per share to be issued Shareholder of V-Clip Number of Warrants Viral Genetics, Inc 16,306,327 M. Karen Newell 8,153,163 Robert Berliner 8,153,163 Evan Newell 1,852,991 Robert Melamede 370,598 University License Equity Holdings nil Warrants at $0.282 per share to be issued Shareholder of V-Clip Number of Warrants Viral Genetics, Inc 4,423,900 M. Karen Newell 2,211,950 Robert Berliner 2,211,950 Evan Newell 502,716 Robert Melamede 100,543 University License Equity Holdings 490,200 Warrants at $0.267 per share to be issued Shareholder of V-Clip Number of Warrants Viral Genetics, Inc 6,952,495 M. Karen Newell 3,476,247 Robert Berliner 3,476,247 Evan Newell 790,056 Robert Melamede 158,011 University License Equity Holdings 1,418,067 Warrants at $0.01 per share Shareholder of V-Clip Number of Warrants Viral Genetics, Inc nil M. Karen Newell nil Robert Berliner nil Evan Newell nil Robert Melamede nil University License Equity Holdings 10,488,453 VIRAL GENETICS, INC. COMMON STOCK WARRANT THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT. This certifies that, for good and valuable consideration, receipt of which is hereby acknowledged, ("Holder") is entitled to purchase, subject to the terms and conditions of this Warrant, (the “Warrant”) Common Shares of Viral Genetics, Inc., a Delaware Corporation (the "Company"). This Warrant entitles Holder to purchase up to fully paid and non-assessable shares of the Common Stock ("Common Stock") of the Company, during the period commencing concurrent with the execution by all parties of this Warrant Agreement (the “Effective Date”) and ending on the tenth anniversary of the Effective Date at 5:00 p.m. local time, Los Angeles, California, (the "Expiration Date"), at which time this Warrant will expire and become void unless earlier terminated as provided herein.The shares of Common Stock of the Company for which this Warrant is exercisable as adjusted from time to time pursuant to the terms hereof, are hereinafter referred to as the "Shares." 1.
